Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 1 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 1 of111

Page 1 of 111

Defendants’ Exhibit List (Ex. A)

Case # 2:16-cv-02525-MMD-NJK
Caption: Amarin Pharma, Inc. v. Hikma
Pharmaceuticals USA, Inc., et al.

 

Exhibits for: Defendants Hikma Pharmaceuticals USA, Inc.; Hikma Pharmaceuticals
International Limited; Dr. Reddy’s Laboratories, Inc.; and Dr. Reddy’s Laboratories, Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
1/8/2020 1500 U.S. Patent No. 8,293,728
‘lial (AMRN-PEXP-000000 1-22)
Tu pulated- same ao Al
1/8/2020 1501 U.S. Patent No. 8,293,728 File History
1{;3/2O2 (AMRN00206053-212773)
Sune 003%  upubctid
1/8/2020 1502 U.S. Patent No. 8,318,715
i\ 3 boro ) 320 (AMRN-PEXP-0000023-45)
Shewatd
1/8/2020 1503 U.S. Patent No. 8,318,715 File History
j|z}eoz0 (AMRNO002 12774-19280)
Same go tipubel/
1/8/2020 1504 U.S. Patent No. 8,357,677
i\(3fe020 (AMRN-PEXP-0000046-67)
same 04 25 Lupulatel
1/8/2020 1505 U.S. Patent No. 8,357,677 File History
\l3/20Z0 (AMRN00219281-25724)
gime a4 4| Stipuleb

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 2 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 2 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 111
Date Date Number Witness Description
Marked Admitted
1/8/2020 1506 U.S. Patent No. 8,367,652
i)13( 220 (AMRN-PEXP-0000068-90)
Shy gy 2b Stipules
1/8/2020 1507 U.S. Patent No. 8,367,652 File History
ses (AMRN00225725-32 139)
Shuma Bo 42. St) paletd
1/8/2020 1508 U.S. Patent No. 8,377,920
\|:3f20%0 (AMRN-PEXP-000009 1 13)
Sint 00 2] Btipyrh td
1/8/2020 1509 U.S. Patent No. 8,377,920 File History
(AMRN00232 140-983 1)
1/8/2020 1510 U.S. Patent No. 8,399,446
j|13/za@ed (AMRN-PEXP-0000114—36)
Sarit tg BY Lp bord
1/8/2020 [511 U.S. Patent No. 8,399,446 File History
(AMRN00239832-47573)
1/8/2020 1512 U.S. Patent No. 8,415,335
|; sb020 (AMRN-PEXP-0000137-60)
Same 29 dh putatl)
1/8/2020 1513 U.S. Patent No. 8,415,335 File History

 

 

 

 

 

 

(AMRN00247574-55303)

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 3 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 3 of 111

Page 3 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
1/8/2020 1514 U.S. Patent No. 8,431,560
{13/2920 (AMRN-PEXP-0000161-83)
Str he) 80 Jtipubt?
1/8/2020 1515 U.S. Patent No. 8,431,560 File History
)i3|20%0 (AMRN00263074-71241)
1/8/2020 1516 U.S. Patent No. 8,518,929
AMRN-PEXP-0000184—206
i [1a F2920 :
Sonu aw Bl Ltepuleted
1/8/2020 1517 U.S. Patent No. 8,518,929 File History
i| 13 poze (AMRN00287378-988)
Shyk te S| Shpubas
1/8/2020 1518 U.S. Patent No. 8,524,698
/ | )3/2020 (AMRN-PEXP-0000207-30)

 

 

 

 

Adene to 32  Bbipula ts

 

 

 

 

 

 

 

 

1/8/2020 1519 U.S. Patent No. 8,524,698 File History
(AMRN00287989-8608)

1/8/2020 1520 U.S, Patent No. 8,293,727
AMRN0O03061427-47

\|13}2020_| |, 3\2920
Sh pwate
1/8/2020 1521 U.S. Patent No. 8,293,727 File History
| g/2020 (AMRN03058 106-9969)

 

 

Srpuleted ~ Sime ae 5

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 4 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 4 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of I11
Date Date Number Witness Description

Marked Admitted

1/8/2020 1522 U.S. Provisional Application Nos.

Po |) 32020 61/151,291
(AMRN00204453-503)

ot| puletee

1/8/2020 1523 U.S. Provisional Application Nos.

61/173,755
/ :
eZ (AMRN00204504-557)
Stputit/
1/8/2020 1524 WO 2007/142118 and English
20 4 Te translation
115|2920 | i[i5hr-or< Heine (ICOSAPENT_DFNDTS00007058-

107)

1/8/2020 1525 WO 2008/004900

i[(3/2020 (ICOSAPENT_DFNDT$00007108-50)
oti pulattA
1/8/2020 1526 National Institutes of Health, National
i113 2020 Heart, Lung, and Blood Institute,

 

 

 

 

Shme 4B ~ At putt

“Detection, Evaluation, and Treatment
of High Blood Cholesterol in Adults
(Adult Treatment Panel III, Executive
Summary,” May 2001)
(ICOSAPENT_DFNDTS00006549-87)

 

 

 

 

 

 

 

 

 

 

 

1/8/2020 1527 "Epadel Capsules 300, Japan
Pharmaceutical Reference 369 (2nd ed,
32929} 1302 1991)
Su ? volalie { (ICOSAPENT_DFNDTS00006 169-73)
1/8/2020 1528 Epadel Capsules 300, January 2007
| ji3/202e Update (Version 5)
(ICOSAPENT_DFNDTS00008961-
stp 969)
1/8/2020 1529 Geppert et al., Microalgal
Docosahexaenoic Acid Decreases
]i3f20e0

 

 

 

 

Sime w 9909 ei prern

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 5 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 5 of 111

Page 5 of 111

 

Date
Marked

Date
Admitted

 

 

Number Witness

 

Description

 

Plasma Triacylglycerol in
Normolipidaemic Vegetarians: A
Randomized Trial, 95 BRIT. J.
NUTRITION 779 (2006)
(ICOSAPENT_DFNDTS00006126-35)

 

1/8/2020

j) (3 }2040

 

 

1530

 

 

Sh ne aote7 Kepulacd

"Grimsgaard et al., Highly Purified
Eicosapentaenoic Acid and
Docosahexaenoic Acid in Humans
Have Similar Triacylglycerol-Lowering
Effects but Divergent Effects on Serum
Fatty Acids, 66 AM. J. CLIN.
NUTR.649-59 (1997)
(ICOSAPENT_DFNDTS00006136-46)

 

1/8/2020

|] 1gleoz

 

 

[aad

 

 

Ad puletid

Harris et al., Safety and Efficacy of
Omacor in Severe
Hypertriglyceridemia, J. CARDIOV.
RISK, 4:385-391 (1997)
(ICOSAPENT_DFNDTS00006152-58)

 

1/8/2020

 

 

1 [13] 207

[532

 

 

Sh pudatid

Hayashi et al., Decreases in Plasma
Lipid Content and Thrombotic Activity
by Ethy! Icosapentate Purified from
Fish Oils, 56(1) CURR. THERAP.
RES, 24-31 (1995)
(ICOSAPENT_DFNDTS00006159-68)

 

1/8/2020

 

 

1]13 Fro2t

1533

 

 

Shp

Katayama et al., Efficacy and Safety of
Ethyl Icosapentate (Epadel®) Given
for a Long Term Against
Hyperlipidemia, 21 PROG. MED. 457
(2001) and English translation
(ICOSAPENT_DFNDTS00006174-
6200)

 

1/8/2020

\}\8(2020

 

 

1534

 

 

sejpulyrd - Sint #2 210

Kurabayashi et al., Eicosapentaenoic
Acid Effect on Hyperlipidemia in
Menopausal Japanese Women.
OBSTET. GYNECOL. 96:521-8
(2000)
(ICOSAPENT_DFNDTS00006237-44)

 

 

1/8/2020

132020

 

 

1535

 

 

Lovaza®, Physicians’ Desk Reference
2699 (62d ed. 2007)

 

same aS 1034 Shpulotad

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 6 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 6 of 111

Page 6 of 111

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

(ICOSAPENT_DFNDTS000067 10-13)

 

1/8/2020

 

|)izi20%

 

 

 

St putated

Maki et al., Lipid responses to a dietary
docosahexaenoic acid supplement in
men and women with below average
levels of high density lipoprotein
cholesterol, 24 J. AM. COL. NUTR.
189-99 (2005)
(ICOSAPENT_DFNDTS00006426-36)

 

1/8/2020

 

{li z02

 

 

 

5 puletid

Matsuzawa et al., Effect of Long-Term
Administration of Ethyl Icosapentate
(MND-21) in Hyperlipidaemic
Patients, 7 J. CLIN. THERAPEUTIC
& MEDICINES 1801 (1991) and
English translation
(ICOSAPENT_DFNDTS00006440-96)

 

1/8/2020
111312020

| }3\2020

 

1538

 

Ketc Wawo

 

 

Sa pulsctrt

Mori et al., Purified Eicosapentaenoic
and Docosahexaenoic Acids Have
Differential Effects on Serum Lipids
and Lipoproteins, LDL Particle Size,
Glucose, and Insulin in Mildly
Hyperlipidemic Men, 71 AM. J.
CLINICAL NUTRITION 1085 (2000)
(ICOSAPENT_DFNDTS0001 1026-35)

 

1/8/2020

| [p3fa20

 

 

Totty

\

 

 

Nakamura et al., Joint Effects of HMG-
CoA Reductase Inhibitors and
Eicosapentaenoic Acids on Serum
Lipid Profile and Plasma Fatty Acid
Concentrations in Patients with
Hyperlipidemia, 29(1) INT. J. CLIN.
LAB. RES, 22-25 (1999)
(ICOSAPENT_DFNDTS00006540-43)

 

1/8/2020

 

i 3pgo

1540

 

 

 

 

Shiny ao 4

fz. Atipulated

 

Nestel et al., The n-3 fatty acids
eicosapentaenoic acid and
docosahexaenoic acid increase
systemic arterial compliance in
humans. 76 AM. J. CLIN. NUTR. 326
(2002)
(ICOSAPENT_DFNDTS00006544-48)

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 7 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 7 of 111

Page 7 of 111

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

1/8/2020

 

i[i3}20z0

 

154]

 

 

Shae BO ay porpulett

Nozaki et al., Effects of Purified
Eicosapentaenoic Acid Ethyl! Ester on
Plasma Lipoproteins in Primary
Hypercholesterolemia, 62 INT’L J.
VITAMIN & NUTRITION RES. 256-
60 (1992)
(COSAPENT_DFNDTS00006588-94)

 

1/8/2020

 

11;3/29Zo

 

1542

 

 

Sh pris

Okumura et al., Eicosapentaenoic Acid
Improves Endothelial Function in
Hypertriglyceridemic Subjects Despite
Increased Lipid Oxidizability, 324 AM.
J. MED. SCI. 247-53 (2002)
(ICOSAPENT_DFNDTS00006595-
6601)

 

1/8/2020

 

 

1543

 

 

Omacor® Label (2004)
(ICOSAPENT_DFNDTS000066 18-26)

 

1/8/2020

 

 

1544

 

 

Omacor®, Physicians’ Desk Reference
2735 (60d ed. 2006)
(ICOSAPENT_DFNDTS000067 14-17)

 

1/8/2020
jlpg¢pez

 

\}2%poz©

 

1545

 

Tote

 

Park & Harris, Omega-3 Fatty Acid
Supplementation Accelerates
Chylomicron Triglyceride Clearance,
44 J. LIPID RES. 44:455-463 (2003)
(ICOSAPENT_DFNDTS00006701-
6709)

 

1/8/2020
| | ‘Bl2@oZ0

 

(2029

 

1546

 

Heineke

 

Saito et al., Results of Clinical Usage
of Improved Formulation (MND-21S)
Epadel Capsule 300 with Respect to
Hyperlipidemia, 26(12) JPN.
PHARMACOL. THER. 2047-62
(1998) and English translation
(ICOSAPENT_DFNDTS0000679 I -
6823)

 

 

1/8/2020
'|98 |o020

 

|| 9020

 

1547

 

 

Saito et al., Effects of EPA on
Coronary Artery Disease in

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 8 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 8 of 111

Page 8 of 111

 

Date
Marked

Date
Admitted

 

 

Number

 

Witness

Description

 

Hypercholesterolemic Patients with
Multiple Risk Factors: Sub-Analysis of
Primary Prevention Cases from the
Japan EPA Lipid Intervention Study
(JELIS), 200 ATHEROSCLEROSIS
135-40 (2008)
(ICOSAPENT_DFNDTS00006785-90)

 

1/8/2020

 

| ;a\z020

 

1548

 

 

She gr G6

tipulitd

Satoh et al., Purified Eicosapentaenoic
Acid Reduces Small Dense LDL,
Remnant Lipoprotein Particles, and C-
Reactive Protein in Metabolic
Syndrome, 30 DIABETES CARE 144
(2007)
(ICOSAPENT_DFNDTS00006832-36)

 

1/8/2020

 

i] 3/2020

 

1549

 

 

Sh pulated

Shinozaki et al., The Long-Term Effect
of Eicosapentaenoic Acid on Serum
Levels of Lipoprotein (a) and Lipids in
Patients with Vascular Disease, 2(2) J.
ATHEROSCL. THROMB. 107-09
(1996)

(ICOSAPENT DFNDTS00011751-3)

 

1/8/2020

 

1}13 2020

 

1550

 

 

Takaku et al., Study on the Efficacy
and Safety of Ethyl Icosapentate
(MND-21) in Treatment of
Hyperlipidemia Based on a Long-Term
Administration Test, 7 J. CLIN.
THERAPEUTICS & MEDICINE 191
(1991) and English translation
(ICOSAPENT_DFNDTS00006864—
6904)

 

1/8/2020

 

 

 

 

Wojenski et al., Eicosapentaenoic Acid
Ethyl! Ester as an Antithrombotic
Agent: Comparison to an Extract of
Fish Oil, BIOCHIM. BIOPHYS.
ACTA., 1081(1):33-38 (1991)
(ICOSAPENT_DFNDTS000145 11-6)

 

1/8/2020

 

 

 

 

 

 

Yokoyama et al., Effects of
eicosapentaenoic acid on
cardiovascular events in Japanese
patients with hypercholesterolemia:
Rationale, design, and baseline
characteristics of the Japan EPA Lipid
Intervention Study (JELIS), 146 AM.

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 9 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 9 of 111

Page 9 of 111

 

Date
Marked

Date
Admitted

 

Number

 

Witness

Description

 

HEART J. 613-20 (2003)
(ICOSAPENT_DFNDTS000071 66-73)

 

1/8/2020

 

|) (32020

 

1553

 

 

Sh puto

Yokoyama et al., Effects of
Eicosapentaenoic Acid on Major
Coronary Events in
Hypercholesterolaemic Patients
(JELIS): a Randomized Open-Label,
Blinded Endpoint Analysis, 369
LANCET 1090-98 (2007)
(ICOSAPENT_DFNDTS00007157-65)

 

1/8/2020
ihaoeo

 

 

1554

 

 

Ue

Opening Expert Report of Matthew
Budoff, M.D., Regarding Hikma's
ANDA product and Vascepa® with
Exhibits A-C

 

1/8/2020

 

 

1555

 

 

Opening Expert Report of Matthew
Budoff, M.D., Regarding DRL's
ANDA product and Vascepa®

 

1/8/2020

 

 

1556

 

 

Reply Expert Report of Matthew
Budoff, M.D., Regarding Defendants’
ANDA Products and Vascepa® and
Exhibits A-B

 

1/8/2020

 

 

Lane

 

 

Email between Ketchum and Budoff re
Vascepa (icosapent ethyl) [formerly
AMRI1O01]: Congressional Heart and
Stroke Coalition
(AMRNO02712524-26)

 

1/8/2020
i|\dho20

| shoe?

1558

Ketchu vw

 

FDA Complete Response, NDA
202057/S-005
(AMRNO3132005-09)

 

1/8/2020

 

 

1559

 

 

 

 

Dollars for Docs: 2015 Edition

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 10 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 10 of 111

Page 10 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description

Marked Admitted

1/8/2020 1560 OpenPaymentsData.CMS.gov 2016
data for Matthew J. Budoff Summary

1/8/2020 1561 OpenPaymentsData,CMS.gov 2016
data for Matthew J. Budoff General
Payments

1/8/2020 1562 OpenPaymentsData.CMS.gov 2017
data for Matthew J. Budoff General
Payments

1/8/2020 1563 OpenPaymentsData,CMS.gov 2018
data for Matthew J. Budoff General
Payments

1/8/2020 1564 Investigator Services Agreement
(AMRN03171996-2021)

1/8/2020 1565 Amendment #1 to Investigator Services
Agreement
(AMRN03172022-29)

1/8/2020 1566 Amendment #2 to Investigator Services
Agreement
(AMRNO3172030-34)

1/8/2020 1567 Amendment #3 to Investigator Services

 

 

 

 

 

 

Agreement
(AMRNO03172035-42)

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 11 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 11 of 111

Page 11 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
1/8/2020 1568 Amendment to Speaker Services
Agreement of 2014
(AMRN03172043)
1/8/2020 1569 Services Agreement
(AMRN03172044-48)
1/8/2020 1570 Services Agreement
(AMRN03172049-5 1)
1/8/2020 1571 Consultancy Agreement
(AMRN03172052-60)
1/8/2020 1572 Amarin Mutual Confidentiality
Agreement
(AMRN03172061-64)
1/8/2020 1573 Consultancy Agreement
(AMRN0O3172065-73)
1/8/2020 1574 Responsive Expert Report of Edward
| (The pshor A, Fisher, M.D., M.P.H., Ph.D.
1/8/2020 [S75 List of Materials Considered by Dr.

 

 

 

 

 

 

Edward A. Fisher

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 12 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 12 of 111

Page 12 of 111

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

1/8/2020

 

 

1576

 

 

Curriculum Vitae of Edward A. Fisher,
M.D., M.P.H., Ph.D.

 

1/8/2020

 

 

L377

 

 

Feingold and Grunfeld, Diabetes and
Dyslipidemia. NCBI Bookshelf.
https://www.ncbi.nlm.nih.gov/books/N
BK305900/?report=printable (last
accessed 06/25/2019)

 

1/8/2020
il'${a07%0

 

| (W4a020

 

1578

 

 

Lovaza® Label
(AMRNO1187779-80)

 

1/8/2020

 

 

1579

 

 

Chapman, et al. Triglyceride-rich
lipoproteins and high-density
lipoprotein cholesterol in patients at
high risk of cardiovascular disease:
evidence and guidance for
management, European Hearth Journal
32:1345-1361 (2011).

 

1/8/2020

 

 

1580

 

 

American Diabetes Association, 10.
Cardiovascular Disease and Risk
Management: Standards of Medical
Care in Diabetes — 2019. Diabetes Care
42(1): $103-S123 (January 2019),
(AMRN-PEXP-0008656-8 1)

 

1/8/2020
((?9 \2020

 

iqot 220

 

1581]

 

Heindee

 

O’Riordan, MARINE: Ethyl-EPA
Reduces Triglyceride Levels Without
Raising LDL Cholesterol.
www.medscape.com (November 30,
2010),

(AMRN0029 1 600-602)

 

1/8/2020

 

 

1582

 

 

 

 

Siscovick, et al. Omega-3
Polyunsaturated Fatty Acid (Fish Oil)
Supplementation and the Prevention of
Clinical Cardiovascular Disease: A
Science Advisory From the American
Heart Association. Circulation

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 13 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 13 of 111

Page 13 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
135:¢867-c8884 (2017).
(ICOSAPENT_DFNDTS00018006-23)
1/8/2020 1583 Reply Expert Report of Nicholas P.
Godici with Exhibits A-C,
1/8/2020 1584 Expert Report of Stephen G. Kunin
1/8/2020 1585 Non-Final Rejection, U.S. Patent
Application No. 12/702,889.
(AMRN03058824-35)
1/8/2020 1586 Response to the Office Action Dated
June 20, 2011, U.S. Patent Application
No. 12/702,889.
(AMRN03058867-907)
1/8/2020 1587 Final Rejection, U.S. Patent
i 15 | 2 Application No. 12/702,889.
i| 15 [90% | Heineke- (AMRN03059004-28)
1/8/2020 1588 Non-Final Rejection, U.S. Patent
gz° i[/4(2020 inthe Application No. 12/702,889.
L rf gl? | fa M (AMRN03059744-69)
1/8/2020 1589 Declaration of Philip Lavin under 37
C.F.R. §1.132, U.S. Patent Application
3
i[f3f2020 No. 12/702,889.
(AMRN03059830-34)
1/8/2020 1590 Interview Agenda and Summary, U.S.

 

 

 

 

Patent Application No. 12/702,889.

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 14 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 14 of 111

Page 14 of 111

 

 

 

Date Date Number Witness Description
Marked Admitted
(AMRN03059782-88)
1/8/2020 159] Notice of Allowance, U.S. Patent
11(3}2920 Application No. 12/702,889.

 

 

 

 

Stipe 00 3D Vb pubte!

(AMRN03059927-40)

 

1/8/2020

 

 

1592

 

 

37 CFR 1.104 Nature of examination
Rev. 5, Aug. 2006

 

1/8/2020

 

 

1593

 

 

Declaration III of Harold E. Bays
Under 37 C.F.R. § 1.132, U.S. Patent
Application No. 12/702,889.
(AMRNO030598 15-23)

 

1/8/2020

 

 

1594

 

 

In Limine Order Granting Defendant
Medtronic’s Motion to Exclude the
Testimony of Nicholas Godici, Barry v.
Medtronic. E.D. Tex. No. 1:14-cv-104

 

1/8/2020

 

 

1595

 

 

Opening Expert Report of Jay W.
Heinecke, M.D. on Invalidity of the
Asserted Claims of the Patents-In-Suit
with Exhibits 1-2.

 

1/8/2020

 

 

1596

 

 

Rebuttal Expert Report of Jay W.
Heinecke, M.D. on Invalidity of the
Asserted Claims of the Patents-In-Suit
with Materials Considered

 

1/8/2020

 

 

1587

 

Hinge

 

19 [02

Reply Expert Report of Jay W.
Heinecke, M.D. on invalidity of the
Asserted Claims of the Patents-In-Suit
with Materials Considered

 

 

1/8/2020

 

i122?

 

1598

 

 

TRICOR® Approved Labeling
(AMRN-PEXP-0001915-32)

 

Sarma ks 388

Stina

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 15 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 15 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 15 of 111
Date Date Number Witness Description
Marked Admitted
1/8/2020 1599 Niaspan® Label
(AMRN-PEXP-0001692-1712)
1/8/2020 1600 Carlson, et al. ON the Rise in Low
Density and High Density Lipoproteins
[]3f20e of in Response to the Treatment of
Shae as joee Ship Hypertriglyceridaemia in Type IV and
Type V Hyperlipoproteinaemias.
Atherosclerosis 26:603-609 (1977).
(AMRN-PEXP-0008 1 80-86)
1/8/2020 1601 Isley, et al. Pilot study of combined

 

i||3f2oz0

 

 

 

shme 032 Gtipubeted

therapy with w-3 fatty acids and niacin
in atherogenic dyslipidemia, Journal of
Clinical Lipidology 1:21 1-217 (2007).
(AMRN-PEXP-0062 1043-49)

 

1/8/2020

 

 

1602

 

 

Mitchell, Peter. Regulator rebuffs
Merck’s cholesterol drug.
chernistryworld.corn/news/regulator-
rebuffs-rnercks-cholesterol-di-
ug/3003426.article
(AMRN-PEXP-0009429-3 1)

 

1/8/2020

 

 

1603

 

 

European Medicines Agency press
release, Tredaptive, Pelzont and
Trevaclyn suspended across the EU.
(AMRN-PEXP-00091 10-12)

 

1/8/2020
\|;9 (2020

 

i(5}20Z0

 

1604

 

Heinekwe

 

Oram and Heinecke, When Good
Cholesterol Turns Bad: The Evolving
Saga of CETP Inhibitors and Clinical
Strategies to Elevate High-density
Lipoprotein. Current Atherosclerosis
Reports 9:425-427 (2007).

 

 

1/8/2020
srr

 

sper

 

1605

 

Heneké

 

Schacky, A review of omega-3 ethyl
esters for cardiovascular prevention

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 16 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 16 of 111

Page 16 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
and treatment of increased blood
triglyceride levels. Vascular Health and
Risk Management 2(3):251-262
(2006).
(AMRN-PEXP-0007466-77)
1/8/2020 1606 Rebuttal Expert Report of Ivan T.
Hofmann with Appendices |-3
iai(Qoz0 Notrmann
1/8/2020 1607 Spreadsheet: Treatment Insights View
AMRN-PEXP-0007 104
ifzi\2020 | Ifei|2020 Hofirnawn~ | ( )
1/8/2020 1608 Spreadsheet: Historical Revenue
Historical Revenue Q1 2013-Q4 2018
(AMRNO317143 1)
1/8/2020 1609 Spreadsheet: Rx View
(AMRN-PEXP-0007102)
1/8/2020 1610 Opening Expert Report of Firhaad
Ismail, M.D., F.A.C.E. with Exhibits
A-B
1/8/2020 1611 Corrected Opening Expert Report of
Firhaad Ismail, M.D., F.A.C.E.
1/8/2020 1612 Reply Expert Report of Firhaad Ismail,

 

 

 

 

 

 

M.D., F.A.C.E. with Exhibit A

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 17 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 17 of 111

Page 17 of 111

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

1/8/2020

 

 

1613

 

 

Speaker Services Agreement
(AMRNO3171905-13)

 

1/8/2020

 

 

1614

 

 

2014 Speaker Contract
(AMRN03171896-1904)

 

1/8/2020

 

 

1615

 

 

Speaker Services Agreement
(AMRNO03171914-20)

 

1/8/2020

 

 

1616

 

 

2016 Speaker Services Agreement
(AMRN03171921-26)

 

1/8/2020

 

 

1617

 

 

Ornstein, et al. Dollars for Doctors.
Docs on Pharma Payroll Have
Blemished Records, Limited
Credentials.

https://www. propublica.orglarticle/dol!
ars-to-doctors-physician-disciplinary-
records# (last accessed 6/11/19)

 

1/8/2020

1618

 

Dollars for Docs, Top Earners.
https://web.arch
ive.org/web/20110715123145/hllp://pr
ojects.propublica.org /docdollars/top__
earners

 

1/8/2020

 

1619

 

 

State of Nevada Pharmacy &
Therapeutics Committee Meeting
Minutes

 

 

1/8/2020

 

 

1620

 

 

Email between Riedel! and Meehan re
Summary & Next Steps: Vascepa

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 18 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 18 of 111

Page 18 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description

Marked Admitted
Speaker Programs
(AMRN00974580)

1/8/2020 1621 Spreadsheet: Controlled List Speakers
05172011
(AMRNO00974582)

1/8/2020 1622 Email between Padmanabhan and
Budsock
(AMRN02390922)

1/8/2020 1623 Spreadsheet of consultant payments
(AMRN02390926)

1/8/2020 1624 Tajuddin, et al. Prescription omega-3

. We fatty acid products: considerations for
| 2920 , 12020 Fish patients with diabetes mellitus.

Diabetes, Metabolic Syndrome and
Obesity: Targets and Therapy 2016:9
109-118.
(AMRN-PEXP-000 1808-17.)

1/8/2020 1625 Reply Expert Report of John Kornak,
Ph.D. with Exhibits A-B

1/8/2020 1626 Corrected Reply Expert Report of John
Kornak, Ph.D. with Exhibits A-B

1/8/2020 1627 Redlined Corrected Reply Expert

 

 

 

 

 

 

Report of John Kornak, Ph.D. with
Exhibits A-B

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 19 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 19 of 111

Page 19 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
1/8/2020 1628 document titled lavinV3
ICOSAPENT_DFNDT 00020685.R
1/8/2020 1629 document titled reportPlots
ICOSAPENT_DFNDT 00020684.R
1/8/2020 1630 document titled lavinV5
ICOSAPENT_DFNDT 00020683.R
1/8/2020 1631 document titled lavinV5
ICOSAPENT_DFNDT 00020683.R
Calculations
1/8/2020 1632 Miller, et al. Triglycerides and
o Yl202z0 Bu dott Cardiovascular Disease: A Scientific
| | 4202 | ; Statement From the American Heart
Association. Circulation 123:2292-
2335 (2011);
(COSAPENT_DFNDT0002064 1-82)
1/8/2020 1633 Carroll, et al. Trends in Lipids and
Lipoproteins in U.S. Adults, 1988-
2010. JAMA 308(15):1545-54 (2012),
(ICOSAPENT_DFNDT0002063 1-40)
1/8/2020 1634 Expert Report of Stephen G. Kunin
with Exhibits A-D
1/8/2020 1635 Interview Agenda, Applicant Initiated

 

 

 

 

Interview Summary, Response to Non-

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 20 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 20 of 111

Page 20 of 111

 

Date
Marked

 

Date
Admitted

 

Number

Witness

 

Description

 

Final Office Action Dated March 2,
2012 U.S. Patent Application No.
12/702,889.
(AMRN03059780-814)

 

1/8/2020

 

 

1636

 

 

Response to Non-Final Action Dated
April 4, 2012, U.S. Patent Application
No. 13/349,153.
(AMRN00212303-389)

 

1/8/2020

 

iy gl 20%

 

1637

 

 

Spulstel

Declaration of Philip Lavin Under 37
C.F.R. §1.132, U.S. Patent Application
No. 12/702,889.
(AMRN03059338-58)

 

1/8/2020

 

+

 

1638

 

 

Curriculum Vitae, Dr. R. Preston
Mason
(AMRN-PEXP-0000546-569)

 

1/8/2020

 

 

1639

 

 

Opening Expert Report of R. Preston
Mason, Ph.D. with Appendix A and
Exhibits A-B

 

1/8/2020

 

 

1640

 

 

Reply Expert Report of R. Preston
Mason, Ph.D. with Exhibit A

 

1/8/2020
(15/2020

 

15{20

 

164]

 

Héinder

 

Bhatt, et al. Cardiovascular Risk
Reduction with Icosapent Ethyl for
Hypertriglyceridemia. N Engl J Med
380(1):11-22 (January 3, 2019)
(AMRN-PEXP-0000689-700)

 

1/8/2020

 

 

1642

 

 

 

 

Mason and Jacob, Eicosapentaenoic
acid inhibits glucose-induced

membrane cholesterol crystalline
domain formation through a potent
antioxidant mechanism. Biochemica et
Biophysical Acta 1848:502-509 (2015).

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 21 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 21 of 111

Page 21 of 111

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

1/8/2020

 

 

1643

 

 

Mason and Jacob, Eicosapentaenoic
acid inhibits glucose-induced
membrane cholesterol crystalline
domain formation through a potent
antioxidant mechanism, version with
track changes.(AMRNO1366206-34)

 

1/8/2020

 

 

$644

 

 

Email between Stirtan and Mason re
RP Mason Draft manuscript: EPA vs.
DHA and TG-lowering agents
(antioxidation, Choiesterol Domains) —
AMRN comments

(AMRN01366205)

 

1/8/2020

 

 

1645

 

 

Mason, et al. Eicosapentaenoic acid
reduces membrane fluidity, inhibits
cholesterol domain formation, and
normalizes bilayer width in
atherosclerotic-like model membranes,
Biochemica et Biophysical Acta
1858:3 131-3140 (2016).

(AMRNO03 146567-76)

 

1/8/2020

 

 

1646

 

 

Mason, et al. Eicosapentaenoic acid
improves endothelial function and
nitric oxide bioavailability in a manner
that is enhanced in combination with a
statin, Biomedicine &
Pharmacotherapy 103:1231-1237
(2018).

(AMRN-PEXP-0000539-45)

 

1/8/2020

 

 

1647

 

 

Email between Mason and Rowe re
CDA
(AMRN0O2187308-9)

 

1/8/2020

 

 

1648

 

 

Amarin Confidentiality Agreement
(AMRN03171738-40)

 

 

1/8/2020

 

 

1649

 

 

Self-Medlin, et al. Glucose promotes
membrane cholesterol crystalline

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 22 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 22 of 111

Page 22 of 111

 

Date
Marked

 

Date
Admitted

 

Number

 

Witness

Description

 

domain formation by lipid
peroxidation, Biochimica et Biophysica
Acta xxx:xxx-xxx (2009)
(AMRN02187310-15)

 

1/8/2020

 

 

1650

 

 

Email between Mason and Rowe re
agreement
(AMRN02 187316)

 

1/8/2020

 

 

1651

 

 

Email between Soni, Rowe, Stirtan,
Grandolfi, Manku, and Doogan re
Amarin 2009 Project Protocol
(AMRN01636840-41)}

 

1/8/2020

 

 

1652

 

 

Effects of Hicosapentaenoic Acid
(EPA) and Docosahexaenoic Acid
(DHA) on Lipid Peroxidation and
Membrane Structural Organization
(AMRNO2188384-88)

 

1/8/2020

 

 

1653

 

 

Email between Rowe and Mason re
JELIS studiessAMRN00769425)

 

1/8/2020

 

 

1654

 

 

Email between Bress and Stirtan re
Preston Mason Work-Order: For sign-
off

(AMRN00799606}

 

1/8/2020

 

 

1655

 

 

Mason and Jacob Research proposal:
Comparative Effects of
Eicosapentaenoic Acid (EPA),
Docosahexanoic Acid (DHA),
Fenofibrate, Niacin, Gemfibrozil —
Alone or in Combination with
Atorvastatin Metabolite -- on Human
Endothelial Function Following
Exposure to oxLDL
(AMRN00799607)

 

 

1/8/2020

 

 

1656

 

 

Email between Ketchum and Thero re
Preston Mason: Important publication

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 23 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 23 of 111

Page 23 of 111

 

Date
Marked

 

Date
Admitted

 

Number

 

Witness

Description

 

development that involves addt’l
funding
(AMRNO1434884-88)

 

1/8/2020

 

 

1657

 

 

Email between Mason and Stirtan re
ACC-Meeting with Preston Mason (2
pm Sat, Hyatt at Convention Center)
(AMRNO29 [5248-54)

 

1/8/2020

1658

 

Email between Mason and Stirtan re
ACC-Meeting with Preston Mason (2
pm Sat, Hyatt at Convention Center)
(AMRN00389762-64)

 

1/8/2020

1659

 

Mason, EPA Enhanced Nitric Oxide
Bioavailability: Potential Synergistic
Actions with Statins.
(AMRN00389765-86)

 

1/8/2020

 

 

1660

 

 

Services Agreement
(AMRN003171846-48)

 

1/8/2020

 

 

1661

 

 

Services Agreement
(AMRN003171757-59)

 

1/8/2020

 

 

1662

 

 

Services Agreement
(AMRN003171752-56)

 

1/8/2020

 

 

1663

 

 

Services Agreement
(AMRNO003 171732-34)

 

 

1/8/2020

 

 

1664

 

 

Services Agreement
(AMRN00317179f-95)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 24 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 24 of 111

Page 24 of 111

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

1/8/2020

 

 

1665

 

 

Consultancy Agreement
(AMRN003 171743-5 1)

 

1/8/2020

 

 

1666

 

 

Facsimile from Mason to Mandura
attaching W-9 and Consultancy
Agreement(AMRN00317 1796-804)

 

1/8/2020

 

 

1667

 

 

Getler, No Compliments for
‘Supplements’.
https://www.pbs.org/publiceditor/blogs
lombudsman/2016/02/04/no-
compliments-for-supplements/ last
accessed June 13, 2019

 

1/8/2020

 

 

1668

 

 

Mason, et al. Omega-3 fatty acid fish
oil dietary supplements contain
saturated fats and oxidized lipids that
may interfere with their intended
biological benefits, Biochemical and
Biophysical Research Communications
483:425-429 (2017),

 

1/8/2020

 

 

1669

 

 

Email between Soni, Stirtan, and
Braeckman re Follow up from AHA on
human endothelial function and nitric
oxide studies — [From Preston Mason —
Confidential]

(AMRN002752 198-2210)

 

1/8/2020

 

 

1670

 

 

U.S. Patent Application Publication
2014/0249225 Al

 

1/8/2020

 

 

1671

 

 

 

 

U.S. Patent 10,172,818 B2

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 25 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 25 of 111

Page 25 of 111

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

1/8/2020

 

 

1672

 

 

Email between Mason and Stirtan re
Summary of New Findings with EPA
with attachment
(AMRN002305585-86)

 

1/8/2020

 

 

1673

 

 

Rebuttal Expert Report of Peter R.
Mathers on Non-Infringement of the
Asserted Claims of the Patents-in-Suit

 

1/8/2020

 

 

1674

 

 

Materials Considered in Rebuttal
Expert Report of Peter R. Mathers on
Non-Infringement of the Asserted
Claims of the Patents-In-Suit

 

1/8/2020

1675

 

Peter R. Mathers Bio

 

1/8/2020

 

 

1676

 

 

Final Printed Carton and Container
Labels for approved NDA 202057/S-
019

(AMRN0O3132168-77)

 

1/8/2020

 

 

1677

 

 

FDA, Distributing Scientific and
Medical Publications on Unapproved
and New Uses— Recommend
Practices: Guidance for Industry (2014)
(“FDA Unapproved Use Guidance”)
(ICOSAPENT_DFNDT00018232-51)

 

1/8/2020
il W\p0 2

 

\\2¢ | 2920

 

1678

 

 

 

 

Guidance for Industry, Clinical Studies
Section of Labeling for Human
Prescription Drug and Biological
Products — Content and
Format(AMRN-PEXP-0010229-241)

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 26 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 26 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 26 of I11
Date Date Number Witness Description
Marked Admitted
1/8/2020 1679 Lovenox label
ih Ula020 i| 14 (2020 Sc he nberg (ICOSAPENT_DFNDT0001571 1-51)
1/8/2020 1680 Eliquis® Label
(AMRN-PEXP-0009835-79)
1/8/2020 1681 FDA, Indications and Usage Section of
iada020 a\2022 Labeling for Human Prescription Drug
and Biological Products —Content and
Format: Guidance for Industry, at 10
(2018) “FDA Labeling Guidance”)
(AMRN-PEXP-0010242-261)
1/8/2020 1682 Guidance for Industry, Clinical Studies
0 of 72,000 Section of Labeling for Human
air 2 Prescription Drug and Biological
Products — Content and Format
(AMRN-PEXP-0010187)
1/8/2020 1683 Expert Report of Sean Nicholson with
Appendices A-E and Exhibits 1-31B
1/8/2020 1684 Reply Expert Report of Sean Nicholson
ilailap20 Nicko [sovu with Appendixes A-D and Exhibits 1-6 |_
1| 21[2020 jai\222° 84> 24k aA of Iu
NV, chalsyy~_
1/8/2020 * 1685 Beatty, Joel, and Shawn M Egan,
“Amarin Corp (AMRN) 2019 Revenue
Guidance Lower Than Expectations,
TP $20 (-$8),” Citi Research
(AMRN-PEXP-0007707-17)
1/8/2020 1686 Berndt, The U.S. Pharmaceutical

 

 

 

 

Industry: Why Major Growth In Times

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 27 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 27 of 111

Page 27 of 111

 

Date
Marked

 

Date
Admitted

 

Number

 

Witness

Description

 

of Cost Containment? Health Affairs
20(2):100-114 (Mar/Apr 2001)
(AMRN-PEXP-0002 182-96)

 

1/8/2020

 

 

1687

 

 

Berndt, et al. Information, Marketing,
and Pricing in the U.S. Antiulcer Drug
Market. The American Economic
Review 85(2): 100-105 (May 1995)
(AMRN-PEXP-0002272-78)

 

1/8/2020

 

 

1688

 

 

Cutler and McClellan, Is Technological
Change in Medicine Worth? Health
Affairs 20(5): 11-29 (Sept/Oct
2001)(AMRN-PEXP-0002402-20)

 

1/8/2020

1689

 

Reply Expert Report of Carl C. Peck,
M.D.

 

1/8/2020

 

1690

 

Carl C, Peck, M.D. Prior Testimony

 

1/8/2020

 

 

1691

 

 

Materials Considered by C. Peck,
M.D., June 10, 2019 Reply Expert
Report

 

1/8/2020

 

 

1692

 

 

Curriculum Vitae, Carl C, Peck, M.D.,
Dr. h.c. (Uppsala)

 

1/8/2020

 

 

1693

 

 

21 C.F.R. §201.57
(ICOSAPENT_DFNDT0001 8074-94)

 

 

1/8/2020

 

(1912020

 

1694

 

 

Clinical Study Report: A Phase 3,
Multi-center, Placebo-Controlled,

 

Shit po B01- AtiprtarA.

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 28 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 28 of 111

Page 28 of 111

 

Date
Marked

Date

 

 

Admitted

Number Witness

 

Description

 

Randomized, Double-Blind, 12-Week
Study With an Open-Label Extension
to Evaluate the Efficacy and Safety of
AMR101 in Patients With Fasting
Triglyceride Lavels?500 mg/dL and
22000 mg/dL: The AMRI01 MARINE
Study. Results of the Double-Blind
Treatment Period, Final Version.
(AMRN00053457-54134)

 

1/8/2020

 

 

1695

 

 

Guidance for Industry, Clinical Studies
Section of Labeling for Human
Prescription Drug and Biological
Products — Content and Format
(ICOSAPENT_DFNDT0001 8207-31)

 

1/8/2020

 

 

1696

 

 

Vascepa advertisement, “Vascepa
looks different because it is different.”
(AMRNO03149773-4)

 

1/8/2020

 

 

1697

 

Schtinpura

 

il lo20

Rebuttal Expert Report of Jonathan I.
Sheinberg, M.D., F.A.C.C., on
Noninfringement of the Asserted
Claims of the Patents-in-Suit with
Exhibits A-B

 

1/8/2020

 

 

1698

 

 

Vascepa label
(AMRNO3 132168-77)

 

1/8/2020

 

 

 

 

Simo ao 51H Ati putes

Dr. Reddy’s Icosapent Ethyl Capsules,
. gram ANDA 1.14.1.2 Annotated
Draft Labeling Text

(DRLEEPA 0095591-647)

 

1/8/2020

| 13020

1700

 

sam oe ol

4 Atipnlat/

West-Ward Icosapent Ethyl Capsules
label
(WWICO-NV-002835-43 )

 

 

1/8/2020

 

 

i| a[2PnP

1701

 

 

CDER Application Number
2020570rig1s000 Medical Review(s)

 

Same

as 281 Shpulath

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 29 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 29 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 29 of I11
Date Date Number Witness Description

Marked Admitted
(ICOSAPENT_DFNDT00015424-567)

1/8/2020 1702 Lovenox label
(ICOSAPENT_DFNDT0001571 1-51)

1/8/2020 1703 Eliquis® label
(AMRN-PEXP-0009062-9 106)

1/8/2020 1704 Opening Expert Report of Peter Paul
Toth, M.D., Ph.D. with Exhibits A-C

1/8/2020 1705 Responsive Expert Report of Peter

I Ia9{>.020 ot Toth, M.D., Ph.D. with Exhibits A-B

1/8/2020 1706 Reply Expert Report of Peter Toth,
M.D., Ph.D. with Exhibit A

1/8/2020 1707 Mahley and Bersot, Drug Therapy for
Hypercholesterolemia and
Dyslipidemia. Chapter 36 in Goodman
& Gilman’s The Pharmaceutical Basis
of Therapeutics, 10th Ed. (2001).
(AMRN00290358-92)

1/8/2020 1708 Toth, et al. Clinical and economic
outcomes in a real-world population of
patients with elevated triglyceride
levels. Atherosclerosis 237:790-797
(2014).

1/8/2020 20 1709 A bbl Transcript of Hypertriglyceridemia:

10 Managing Triglycerides to Reduce
4079 | 2? “ee

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 30 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 30 of 111

Page 30 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description

Marked Admitted
Cardiovascular Risk.
https:/lwww.medscape.org/viewarticle/
839217 transcript, last accessed
06/30/2019,

1/8/2020 1710 Toth, et al. Drug Therapy for
Hypertriglyceridemia: Fibrates and
Omega-3 Fatty Acids. Curr Atheroscler
Rep. 11(1):71-79 Gan, 2009).

1/8/2020 171k Consultancy Agreement
{(AMRN03171927-37)

1/8/2020 1712 Consultancy Agreement
(AMRN03171938-46}

1/8/2020 1713 Consultancy Agreement
(AMRN03171947-54)

1/8/2020 1714 Consultancy Agreement
(AMRN03171955-62)

1/8/2020 1715 Consultancy
Agreement(AMRN03171963-73)

1/8/2020 1716 Consultancy Agreement

 

 

 

 

 

 

(AMRN03 171974-84)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 31 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 31 of 111

Page 31 of 111

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

1/8/2020

 

 

1717

 

 

Services Agreement
(AMRN03 171985-89)

 

1/8/2020

 

 

1718

 

 

Services Agreement
(AMRNO03171990-92)

 

1/8/2020

 

 

1719

 

 

Services Agreement
(AMRNO3171993-95)

 

1/8/2020

 

 

1720

 

 

Speaker Program Metrics & Utilization
as of June 27, 2013
(AMRN02386752-54)

 

1/8/2020

 

 

1721

 

 

ProPublica Dollars for Docs, Peter
Toth, 2013 Payment Breakdown,
https://projects.propublica.org/docdolla
rs/doctors/pid/266019, last accessed
06/24/2019

 

1/8/2020

1722

 

ProPublica Dollars for Docs, Peter
Toth, 2014 Payment Breakdown,
https://projects.propublica.org/docdolla
rs/doctors/pid/266019, last accessed
06/24/2019

 

1/8/2020

1723

 

 

ProPublica Dollars for Docs, Peter
Toth, 2015 Payment Breakdown,
hitps://projects.propublica.org/docdolla
rs/doctors/pid/266019, last accessed
06/24/2019

 

1/8/2020

 

 

1724

 

 

 

 

ProPublica Dollars for Docs, Peter
Toth, 2016 Payment Breakdown,
https://projects.propublica.org/docdolla
rs/doctors/pid/266019, last accessed
06/24/2019

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 32 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 32 of 111

Page 32 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description

Marked Admitted

1/8/2020 1725 Email between Toth and Everett re Ad-
Board Follow Up
(AMRN00305 102-105)

1/8/2020 1726 Graham, 25 top-earning doctors in
Illinois.
https://www.chicagotribune.com/lifesty
les/health/chi-na-docdollars-profiles-
sidebar-htmlstory.html, last accessed
06/24/2019.

1/8/2020 1727 Giuliani, Local doctor is in ... the
money.
www.saukvalley.com/2014/04/08/loca
|-doctor-is-in-the-money/acz259h/?
xsl=/pri nl. xsl, last accessed
06/25/2019

1/8/2020 1728 Subpoena to Testify at a Deposition in
a Civil Action directed to Harold E.
Bays

1/8/2020 1729 Harold E. Bays 2018 Curriculum Vitae
(HB-AMRN00000001-7)

1/8/2020 1730 Statement of Investigator with Harold

52020 | | £\0 Bays 2009 Curriculum Vitae

LI (AMRN00009725-32)
1/8/2020 gh 1731 Native Spreadsheet: Amarin Corp.
Consultant Spend 2009-2011
V5 uo ) A (AMRN03022105)
1/8/2020 1732 Email between Elson and Ketchum re

\\ dr?

 

6”

 

 

 

Ad Comm estimated espenses with

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 33 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 33 of 111

Page 33 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
attached spreadsheet
(AMRNO1493345-6)
1/8/2020 1733 Email between Bays and Soni re
{020 029 Invitation to Attend Amarin Expert
ih hk liste Panel Meeting in Boston, USA
(AMRNO1502780-2)
1/8/2020 1734 Email between Crutchley and Bays re
20 | )|)sl202z0 Dr. Bays — Honorarium for Amarin
| [5 [2p ! Expert Panel Meeting in Boston
(AMRN0O1635508)
1/8/2020 1735 Email between Crutchley, Soni,
020 11116 { 2029 Wicker, Osterloh, and Manku re Status
iste | Update Amarin Expert Panel Meeting —
December 11-12
(AMRNO1519654-5)
1/8/2020 1736 Group Exhibit:1) Bays, Rationale for
Prescription Omega-3-Acid Ethyl Ester
:[)5(2020 _| 15/2020 P . :

 

 

 

 

 

 

Therapy for Hypertriglyceridemia: A
Primer for Clinicians. Drugs of Today
44(3): 205-246 (2008);2) Lovaza
Label;3) Yokoyama, et al. Effects of
eicosapentaenoic acid on major
coronary events in
hypercholesterolaemic patients
(JELIS): a randomized open-label,
blinded endpoint analysis. The Lancet
369:1090-98 (March 31, 2007);4)
Harris, The omega-3 index as a risk
factor for coronary heart disease. Am J
Clin Nutr 87(supp):1997S-2002S
(2008);5) Davidson, et al. Efficacy and
Tolerability of Adding Prescription
Omega-3 Fatty Acids 4 g/d to
Simvastatin 40 mg/d in
Hypertriglyceridemic Patients: An 8-
Week, Randomized, Double-Blind,
Placebo-Controlled Study. Clinical
Therapeutics 29(7): 1354-1367 (July

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 34 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 34 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 34 of 111
Date Date Number Witness Description
Marked Admitted

2007).
(ICOSAPENT_DFNDTS00007488-
7529AMRN00598067AMRNO0059806
8-76AMRN00598077-
82AMRN00598083-96)

1/8/2020 1737 Tricor, in Physicians’ Desk Reference

x 63 Ed. pp. 520-24 (2009
}|:$(2020 (|1$2020 PP ( )
1/8/2020 1738 Email between Braeckman and Bays re
5 MARINE manuscript
iN5t2020 | slvs/ 208 (AMRNO02273377)
1/8/2020 1739 Bays, et al: Eicosapentaenoic Acid
Ethyl Ester (AMR101) Theraoy in
i|1she920 if islev20 Patients with Very High Triglyceride
Levels: The MARINE Trial.
(AMRNO1062083-1 14)
1/8/2020 1740 Email between Bays and Braeckman re
MARINE manuscript
ilisteoz0 | jJisl2e2? (AMRN02903388-9)
1/8/2020 1741 Bays, et al. Eicosapentaenoic Acid
) 5\2020 i15| 220 Ethyl Ester (AMR101) Therapy in
il Patients with Very High Triglyceride
Levels (from the Multi-center, Placebo-
controlled, Randomized, double-blind,
12-week study with an open-label
Extension [MARINE] Trial). Am J
Cardiol 108:682-690 (2011).
(AMRNO005248 16-24)
1/8/2020 1742 Declaration of Harold E. Bays Under
‘| S]020 ijisl 202.0 37 C.F.R. § 1.132, Application No.

 

 

 

 

 

 

12/702,889
(AMRN03058234-36)

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 35 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 35 of 111

Page 35 of I11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
1/8/2020 1743 Draft of Declaration of Harold E. Bays
Under 37 C.F.R. § 1.132, Application
steov | Il#s [2020 No.io70a8s9°
(AMRN02056723-25)
1/8/2020 1744 Declaration of Harold E. Bays Under
37 C.F.R. § 1.132, Patent Application
No. 12/702,889
(AMRNO030593 | 6-37)
1/8/2020 1745 Non-Final Rejection, Patent
Application No. 12/702,889
ijglz020 | i[el2or © (AMRN0305925 1-72)
1/8/2020 1746 Response to Non-Final Office Action
Dated November 4, 2011, Patent
Application No. 12/702,889
(AMRN03059282-315)
1/8/2020 1747 Bays, Clinical Overview of Omacor: A
) 15920 13020 Concentrated Formulation of Omega-3
iis he oe Polyunsaturated Fatty Acids. AM J
Cardiol 98(Suppl):7 1i-76i (2006).
(ICOSAPENT_DFNDTS00007482-
87.)
1/8/2020 1748 Declaration III of Harold E. Bays
Under 37 C.F.R. § 1.132, U.S. Patent
Application No. 12/702,889.
(AMRN030598 15-29)
1/8/2020 1749 Response to Non-Final Office Action
Dated March 2, 2012, Patent
Application No. 12/702,889
(AMRN03059789-8 14)
1/8/2020 1750 Declaration of Harold E. Bays Under
wis 5920 \\i5 \200) 37 C.F.R. § 1.132, Patent Application

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 36 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 36 of 111

Page 36 of 111

 

Date
Marked

 

Date
Admitted

 

Number

 

Witness

Description

 

No, 13/458,496
(AMRN03030162-71)

 

1/8/2020

1751

 

Aaron Berg Linkedin profile,
hitps://www.linkedin,com/in/aaron-
berg-7b13033/ last accessed 8/25/2018

 

1/8/2020

1752

 

Amarin AMR101 in
Hypertriglyceridemia, Non-confidential
presentation

(AMRN02165596-618 )

 

1/8/2020

 

 

1753

 

 

Email between Shalaby, Thero, and
Berg re Notes
(AMRN00826821)

 

1/8/2020

 

 

1754

 

 

Email between Berg, Padmanabhan,
Boothe, and Boatman re Need more
EPA feedback for JZs update for
tomorrow, Send tonight?
(AMRN02336076-78)

 

1/8/2020

 

 

1755

 

 

Email between Berg and Gilhooly re
Central Files — Please look at
(AMRN00893179)

 

1/8/2020

1756

 

Presentation: Why Approve Now_WN
(AMRNO1493374-80)

 

1/8/2020

1757

 

Email between Sedlack and Berg re off
label
(AMRN00820445)

 

 

1/8/2020

 

 

1738

 

 

Email between Thero and Berg, re E
Brinton attempts to set the record

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 37 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 37 of 111

Page 37 of 111

 

Date
Marked

 

Date
Admitted

 

Number

 

Witness

Description

 

straight — we need to discuss
proactively having docs (at least
steering committee members)
appropriately media trained.
(AMRN00828482)

 

1/8/2020

 

 

[739

 

 

Email between Berg, Bashe, Kuhl, and
Jones re basf president interview re 03
(AMRN02344 161-2)

 

1/8/2020

 

 

1760

 

 

Email between Berg, Bashe, and Kuhl
re Market Research/supplement use
(AMRN-02344006-7)

 

1/8/2020

 

 

176]

 

 

Email between Gilhooly, Berg, Mayes,
Delacluyse, Sharp-Stenken, and Beck
re Teva WAC and attaching Vascepa
Net Price gen Lovaza slide

 

1/8/2020
i|21|2020

 

i|zi[2020

 

1762

 

Hofmann

 

Email forward from Berg to Thero re
generic Lovaza — perception versus
reality

 

1/8/2020

 

 

1763

 

 

GSK Reduction in Lovaza Direct
Selling Effort Leads to Lower Rx
Volume

(AMRNO02160507)

 

1/8/2020

 

 

1764

 

 

Email between Bashe and Berg re Why
Merck’s Niacin Failure Will Scare
Drug Researchers(AMRN00829792-
96)

 

1/8/2020

 

 

1765

 

 

 

 

Email between Berg and Rigo re
Market
(AMRN00842379-81)

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 38 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 38 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 38 of 111
Date Date Number Witness Description

Marked Admitted

1/8/2020 1766 Email between Gilhooly and Ameres re
Generic WAC Price Communication

1/8/2020 1767 Email between Gilhooly, Berg, Galdo,
Ameres, and Beck re some help

1/8/2020 1768 Email between Berg and Bashe re
Tomorrow
(AMRN02344070-1)

1/8/2020 1769 plot diagrams titled Sales Volume —
Japan and Icosapent Unit Volume —
Japan

1/8/2020 1770 Email between Berg and Kuhl re
guidelines and OM-3 use
(AMRN02344042-44)

1/8/2020 1771 Vascepa Celebrity Campaign
(AMRN00303084)

1/8/2020 1772 Vascepa Celebrity Brand Campaign
AMRN02352366

Laila02 |) [auj2029 Motwani ( )

1/8/2020 1773 Amarin Commercial Update

AMRNO00859728-74
jjailr29 | |i 2020 Hol mene ( )

 

 

 

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 39 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 39 of 111

Page 39 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description

Marked Admitted

1/8/2020 1774 Email between Berg and Thero re
Amarin Potential News Later Today
(AMRN02376107-9)

1/8/2020 1775 Email between Berg and Bashe re
Kowa deal
(AMRN02376664-5)

1/8/2020 1776 Amarin Sales and Marketing Update

ifqi\z92e |, hi\2029 No fan

1/8/2020 1777 Spreadsheet: Amarin Corporation
2013-14 Budget, Marketing

1/8/2020 1778 U.S. Patent 7,022,713

1/8/2020 1779 Elephant Analytics, Amarin: How The
Co-Promotion Agreement With Kowa
Affects Required Sales Targets.
https://seekingalpha,com/article/2 1 192
73-amarin-how-the-co-promotion-
agreement-with-kowa-affects-required-
sales-targets, last accessed 07/24/2018

1/8/2020 1780 Email between Steier, Berg, Gilhooly,
and Bruno re FYI — Amrin Media
Coverage — Wednesday
PM(AMRN00870842)

1/8/2020 1781 Native Spreadsheet re sales and price

 

 

 

 

data QI 2013 — Q2 2018

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 40 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 40 of 111

Page 40 of 111

 

Date
Marked

 

Date
Admitted

 

Number

 

Witness

Description

 

(AMRNO3 163817)

 

1/8/2020

 

 

1782

 

 

Native Spreadsheet re Quarterly
Information Operating Loss Detail,
SG&A Detail, and Net Sales Detail Q1-
13 to Q2-18

(AMRNO03 163818)

 

1/8/2020

 

 

1783

 

 

Native Spreadsheet re Quarterly
Information Operating Loss Detail,
SG&A Detail, and Net Sales Detail Q1-
13 to Q3-17

(AMRN03151451)

 

1/8/2020

1784

 

Native Spreadsheet re Quarterly
Information Operating Loss Detail,
SG&A Detail, and Net Sales Detail Q1-
13 to Q2-17

(AMRN0O315 1452)

 

1/8/2020

1785

 

Defendants’ Joint Notice of Rule
30(b)(6) Deposition of Plaintiffs

 

1/8/2020

 

 

1786

 

 

Email between Park, Clement, and
Others re Amarin Pharma Inc. et al. v.
Hikma Pharmaceuticals USA Inc, et

al., 16-cy-2525

 

1/8/2020

 

 

1787

 

 

Summary of 2013 and 2014
Commercial Spends and Vendors
(excluding staffing)
(AMRNO0842922)

 

1/8/2020

 

 

1788

 

 

 

 

Vascepa marketing material

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 41 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 41 of 111

Page 41 of 111

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

1/8/2020

 

 

1789

 

 

KOL Expertise, Question and Answer
(AMRN01493356-60)

 

1/8/2020

 

 

1790

 

 

Defendants’ Joint Notice of Rule
30(b)(6) Deposition of Plaintiffs

 

1/8/2020

 

 

1791

 

 

Memorandum from Boal to Stewart re
Idis Proposal for “Names Patient Sales”
of Miraxion.

(AMRN02099244-48)

 

1/8/2020

 

 

1792

 

 

Peet, et al. Two double-blind placebo-
controlled pilot studies of
eicosapentaenoic acid in the treatment
of schizophrenia. Schizophrenia
Research 49:243-251 (2001).
(AMRNO1650526-34)

 

1/8/2020
i)4iz020

 

[[15(2OD.0

 

1793

 

 

Email between Sedlack, Cooke,
Cunningham, and Holmes re Minutes
and Slides from EPA Triglycerides
meeting — Thursday 20th December
2007 with attachments
(AMRN02129382-413)

 

1/8/2020

 

1794

 

 

Email between Osterloh, Doogan,
Wood, Cooke, Cunningham, Boal, and
Shilling re EPA Hypertriglyceridemia
Project Status and Investor Due
Diligence with attachment
(AMRNO1671916-33)

 

1/8/2020

 

 

1795

 

 

EPA for Hypertriglyceridemia: Project
Summary December 17, 2017
(AMRN02263071-74)

 

 

1/8/2020

 

 

1796

 

 

Email between Doogan, Manku,
Osterloh, Cooke, and Lynch re Omacor

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 42 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 42 of 111

Page 42 of 111

 

Date
Marked

 

Date
Admitted

 

Number

 

Witness

Description

 

(Omega-3-Acid Ethyl Esters) — Current
Clinical Trials
(AMRNO1672057-58)

 

1/8/2020

 

 

1797

 

 

i [5020

Email between Manku, Cooke,
Cunningham, and Lynch re EPA
reduces cholesterol absorption from
GIT tract and inhibits its synthesis in
liver, attaching Mizuguchi 1992 article
(AMRNO16885 12-9)

 

1/8/2020

 

 

1798

 

 

Cosgrove, AMR101 Takes on Lovaza:
Amarin enters final phase of testing for
its promising fish oil medication for
high cholesterol. Rodman publishing
2010.

(AMRNO02113623-4)

 

1/8/2020

 

 

1799

 

 

Email between Soni and Aralihalli
attaching Saito 2008 article.
(AMRN00624045-5 1)

 

1/8/2020
| |3}2020

 

ila [2e20

 

1800

 

Ke tthuve

 

Amarin Next Generation Lipid
Modification in Cardiovascular
Disease: Investor Presentation
(AMRNO1171835-59)

 

1/8/2020

 

 

[801

 

 

Peet and Horrobin, A dose-ranging
exploratory study of the effects of
ethyl-eicosapentaenoate in patients
with persistent schizophrenic
symptoms. Journal of Psychiatric
Research 36:7-18 (2002),
(AMRNO0073 1202-13)

 

1/8/2020

 

 

1802

 

 

Email between Manku, Cunningham,
Holmes, and Cooke re Japanese
publications — translations
(AMRNO01688238)

 

 

1/8/2020

 

 

1803

 

 

Email between Doogan, Rogan, and
others re Investor Feedback attaching

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 43 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 43 of 111

Page 43 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description

Marked Admitted
spreadsheet
(AMRNO1566346-7)

1/8/2020 1804 Email between Crutchley, Bays,
mceriqui@ucsd.edu, and Hawkins re
CONFIDENTIAL: Amarin Expert
Panel Meeting for AMR-101 (ethyl-
EPA) Meeting Package with
attachments
(AMRN0059799 11-8096)

1/8/2020 1805 Email between Philip and Ketchum re
Exec Summary RCM Series with
attachment
(AMRNO145 1526-639)

1/8/2020 1806 Kris-Etherton, et al. Fish Consumption,
Fish Oil, Omega-3 Fatty Acids, and
Cardiovascular Disease. Circulation
106:2747-2757 (2002).

1/8/2020 1807 Plaintiffs’ Initial Disclosures

1/8/2020 1808 Steve Ketchum Linkedin profile

1/8/2020 1809 Defendants’ Joint Notice of Rule

il13\9020 | 3|2022 Katich UM 30(b)(6) Deposition of Plaintiffs

1/8/2020 1810 Amarin AMR101 (icosapent ethyl)

 

 

 

 

 

 

Capsules Investigator’s Brochure Ed.
6.0
(AMRN031638 19-937)

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 44 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 44 of 111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 44 of 111
Date Date Number Witness Description

Marked Admitted

1/8/2020 1811 Explanation of Changes Document
AMRI101, AMRIO1 Investigator’s
Brochure Version 6
(AMRNO03 163938-9)

1/8/2020 1812 Amarin Corporation PLC SEC Form
20-F

1/8/2020 1813 Presentation titled Amarin Ethyl EPA
Hypertriglyceridemia Project Meeting
(AMRNO1224085-105)

1/8/2020 1814 Ethyl-EPA for Hypertriglyceridemia:
Rationale and Outline of Proposed

d 20 U P
if: ataw i20 Ketch ot Development Program

(AMRNO0073 1672-682)

1/8/2020 1815 Email between Trefny and Stirtan
attaching Lovaza label Dec2010
Tracked Changes
(AMRN0786849-860)

1/8/2020 1816 P-IND 102,457, AMRIO01 Type B
Meeting Information Package

iyglao20 | ),3|a820 rétchun (AMRN02973472-592)

1/8/2020 1817 Amarin Corp PLC\UK Form 10-K
Annual Report
(ICOSAPENT_DFNDTS00003384-
3403)

1/8/2020 1818 P-IND 102,457 AMRIO1 Request for

 

 

 

 

 

 

Special Protocol Assessment: Phase 3
Study and final protocol AMR-01-01-
0016(AMRN03019033-115)

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 45 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 45 of 111

Page 45 of 111

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

1/8/2020

 

 

1819

 

 

Email between Philip and Juliano
attaching FDA EMDAC Amarin
indication Brinton slides 10-16-31.
(AMRN02714826-57)

 

1/8/2020

 

 

1820

 

 

Email between Philip and Ketchum re
Exec Summary RCM Series
(AMRNO1451526-28)

 

1/8/2020

 

 

1821

 

 

Email between Philip and Ketchum re
Regional Consultant Meetings
Summaries

(AMRNO1451529)

 

1/8/2020

 

 

1822

 

 

Email between Sedlack, Kalinowski,

-| Grandolfi, and Manku re Mochida

selling API
(AMRNO1683571-72)

 

1/8/2020

 

 

1823

 

 

Email between Grandlofi and Soni
attaching AMR101 ys. Epadel
Chromalograms (Primera data).ppt
(AMRN01535416-20)

 

1/8/2020

1824

 

Memorandum of Pre-IND Meeting
Minutes
(AMRN03107357-72}

 

1/8/2020

 

 

1825

 

Email between Bashe and Ketchum
attaching Scientific Statement Against
FDA Rescission of SPA for Vascepa
(IPE)

(AMRNO2716805-21)

 

1/8/2020

 

 

1826

 

 

 

 

Email between Philip, Berg, and Thero
re phone call dates/times attaching
Brinton letter to FDA Commissioner
(AMRN02343575-80)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 46 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 46 of 111

Page 46 of I11

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

1/8/2020

 

 

1827

 

 

Email between Schultz and Soni re
3pm showing in New London,
attaching Amarin Investor Presentation
(AMRNO01573009-38)

 

1/8/2020

 

 

1828

 

 

Amarin Next Generation Lipid
Modification in Cardiovascular
Disease: Investor Presentation

 

1/8/2020
1| ;3}-004

 

'}\3}a0z0

 

1829

 

Ketchum

 

Amarin Cardioprotective Effects of
Omega-3 Fatty Acids, AMR101 for
Triglyceride Lowering
(AMRN0073 1643)

 

1/8/2020

 

 

1830

 

 

Amarin Next Generation Lipid
Modification in Cardiovascular
Disease: Investor Presentation
(AMRNO01397826-57)

 

1/8/2020

 

 

 

 

Rationale for Development of Ethyl-
EPA for the Treatment of
Hypertroglyceridemia
(AMRN00204446-52)

 

1/8/2020

 

 

1832

 

 

Clinical Study Report: A Multi-Center,
Prospective, Randomized, Double-
Blind, Placebo-Controlled, Parallel-
Group Study to Evaluate the Effect of
AMR101 on Cardiovascular Health and
Mortality in Hypertriglyceridemic
Patients with Cardiovascular Disease or
at High Risk for Cardiovascular
Disease

(AMRNO3 1648 13-5069)

 

1/8/2020

 

 

1833

 

 

 

 

Clinical Study Report: A Multi-Center,
Prospective, Randomized, Double-
Blind, Placebo-Controlled, Parallel-
Group Study to Evaluate the Effect of
AMR101 on Cardiovascular Health and
Mortality in Hypertriglyceridemic

 

 
Case 2:16-cv-02525-MMD-NJK Document 362 Filed 01/31/20 Page 47 of 47
Case 2:16-cv-02525-MMD-NJK Document 326-1 Filed 01/06/20 Page 47 of 111

Page 47 of 111

 

Date
Marked

 

Date
Admitted

 

Number

 

Witness

Description

 

Patients with Cardiovascular Disease or
at High Risk for Cardiovascular
Disease: REDUCE-IT (Reduction of
Cardiovascular Events with EPA —
Intervention Trial. Final v 1.0
(AMRN03 167963-85 15)

 

1/8/2020

 

 

1834

 

 

Amarin Efficacy Data, AMR-01-01-
0019
(AMRNO03169860-3 170135)

 

1/8/2020

 

 

1835

 

 

Amarin Demographic Data, AMR-01-
01-0019
(AMRNO03168893-9177)

 

1/8/2020

319020

 

1h3bw20

 

 

Ket ici

 

Letter to Dr. Rosenbraugh and Formal
Dispute Resolution Project Manager re
Formal Dispute Resolution Request,
IND 103457 for Vascepa®
(AMRNO001 1 1661-747)

 

1/8/2020
il3}2020

 

\\a\2020

 

1837

 

patchur—

 

Letter to Guettier re Formal Dispute
Resolution Request, IND 103457
(S0077)

(AMRNO1478848)

 

1/8/2020
i\ (32.020

 

\ | (32020

 

1838

 

Katthun

 

Juliano and Ketchum, REDUCE-ITTM
Presentation.
(AMRN03 1565 18-30)

 

1/8/2020

 

 

1839

 

 

Email between Ketchum, Juliano,
Doyle, and Stirtan re mineral oil
issue(AMRNO1472289-90)

 

1/8/2020

 

 

1840

 

 

 

 

Email between Ketchum and Berry re
Preps for Monday 2pm team call
(AMRNO1455752)

 

 
